                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


   THEODORE R. SCOTT,

                Plaintiff,         Civil No. 17-2869 (NLH/KMW)
        v.                         OPINION
   SCHINDLER ELEVATOR
   CORPORATION, DAVE DURANT,
   KYLE RAINWATER, JOE ZEILMAN,
   JOHN & JANE DOES 1-10, and
   ABC & XYZ CORPORATIONS,

                Defendants.


APPEARANCES:

MARCIA Y. PHILLIPS
MARCIA Y. PHILLIPS, ESQ. LLM & ASSOC.
PO BOX 625
MOORESTOWN, NJ 08057
1900 MARKET STREET, SUITE 800
PHILADELPHIA, PA 19103

     Attorney for Plaintiff Theodore R. Scott.

GREGORY T. ALVAREZ
ROBERT J. CINO
JACKSON LEWIS P.C.
220 HEADQUARTERS PLAZA
EAST TOWER, 7TH FLOOR
MORRISTOWN, NJ 07960-6844

TIMOTHY MICHAEL MCCARTHY
JACKSON LEWIS P.C.
1601 CHERRY STREET
SUITE 1350
PHILADELPHIA, PA 19102

     Attorneys for Defendants Schindler Elevator Corporation,
Dave Durant, Kyle Rainwater, and Joe Zeilman.
HILLMAN, District Judge

     This case concerns various federal and state employment

discrimination claims, as well as state common law claims,

relating to the termination of Plaintiff’s employment with

Defendants.   Currently before the Court is Defendants’ Motion to

Dismiss the Second Amended Complaint (“Motion to Dismiss”) and

Plaintiff’s opposition, as well as various letters relating to a

release allegedly signed by Plaintiff.   Also before the Court is

Defendants’ Motion to Seal and Plaintiff’s request for leave to

amend and to strike.   For the reasons that follow, this Court

will grant Defendants’ Motion to Dismiss, in part, and deny it,

in part; grant, in part, and deny, in part, Defendants’ Motion

to Seal; deny, without prejudice, Plaintiff’s requests to strike

and for leave to amend.

                            BACKGROUND

     This Court takes its facts from Plaintiff’s Second Amended

Complaint (“SAC”).   Plaintiff is Theodore R. Scott, an African-

American over the age of forty who was an employee of Defendant

Schindler Elevator Corporation (“Schindler”) for over twenty-two

years.   Defendants Dave Durant, a superintendent, Kyle

Rainwater, a district manager, and Joe Zeilman, a district

service manager (collectively, “Individual Defendants”), were

also involved in Plaintiff’s employment at Schindler.



                                 2
     In 1989, Plaintiff was hired by Defendant Schindler to work

as an elevator mechanic.    During that time, it appears that

Plaintiff worked in New Jersey.    In 2011, Defendant Schindler is

alleged to have laid off Plaintiff due to lack of work.

Thereafter, Plaintiff filed a civil rights complaint against

Defendant Schindler before the New Jersey Department of Civil

Rights (“NJDCR”).   Plaintiff claimed that he was not laid off

due to lack of work, but due to discrimination on the basis of

his race and age.   Those claims, according to Plaintiff, were

settled.   (Pl.’s SAC ¶ 33.)   After settling the claims,

Defendant Schindler rehired Plaintiff.     Plaintiff “work[ed]

briefly in New Jersey.”    (Pl.’s SAC ¶ 9.)   Then, according to

Plaintiff, he was transferred to “The Mellon Bank Center

building located at 1735 market Street, Philadelphia

Pennsylvania.”   (Pl.’s SAC ¶ 10.)     He worked there for eighteen

months before he was terminated.

     The events giving rise to the current claims center around

two areas: access to a company vehicle and access to water. 1

Plaintiff was informed at some point during his time with

Defendant Schindler that he was eligible to apply for a company




1 It is unclear, but Plaintiff may also claim that his assignment
to Philadelphia was discriminatory. Philadelphia, to Plaintiff,
was inconvenient, did not pay as well, and restricted his
opportunities to attend service calls because he was denied a
company vehicle (discussed infra).
                                   3
van, which was used to transport specialized tools and supplies

to worksites.   Notably, in Pennsylvania, union rules required

elevator mechanics to use a company vehicle to transport this

equipment.   A company vehicle was not required in New Jersey.        A

company vehicle was coveted by mechanics because it represented

an opportunity for increased earnings.       Plaintiff requested a

company vehicle, but was denied.       Plaintiff claims he was the

only person of his seniority without one (who had requested one)

and that those who had company vehicles were (1) white and (2)

sometimes with less seniority than Plaintiff.

     As for access to water, when Plaintiff started work in

Philadelphia the building contained water fountains.       But, these

were removed by building management and a water cooler was

placed in Defendant Schindler’s onsite office.       Although

Defendant Schindler provided the water cooler, it did not

provide any water.   Without water, Plaintiff asked a building

employee where he could get a water jug.       The employee led

Plaintiff to believe he could take water jugs from a storage

area in the building.   Plaintiff took those water jugs and used

them – and so did other onsite Schindler employees.       Plaintiff

estimates this occurred between one and five times.

     On May 29, 2014, Plaintiff was told to report to Defendant

Schindler’s main office in Moorestown, New Jersey.       When he

arrived, he was confronted by Individual Defendants and he was

                                   4
told that he had been seen stealing water jugs.    Plaintiff

admitted he had replaced a water jug in the manner indicated

supra, and it was only then that he realized the water jugs were

not for him to take.   Plaintiff offered to pay for the water

jugs.   Without further investigation, Defendant Schindler fired

Plaintiff, reasoning that Plaintiff’s comments, supra, were an

admission of theft and that theft violated its zero-tolerance

policy.   Plaintiff alleges that he was treated differently than

those who were not African-Americans and that, in doing so,

Defendant Schindler did not follow its progressive discipline

policy.   Those individuals were given warnings or transferred,

but rarely fired.

     Thereafter, Plaintiff filed discrimination charges before

the NJDCR and the Equal Employment Opportunity Commission

(“EEOC”) on July 16, 2014.    After 250 days of investigation,

Plaintiff withdrew all claims on March 23, 2015.    Defendant

Schindler allegedly appeared in the administrative action and

fully participated.    Plaintiff received a notice of his right to

sue from NJDCR, but never received – and has never received – a

notice of a right to sue from the EEOC.    Plaintiff “was told by

the Director of NJDCR that it would not be forthcoming from the

EEOC agency because the later [sic] did not investigate the

claim.”   (Pl.’s SAC ¶ 25.)



                                  5
     In May 2016, Plaintiff initially filed a complaint in the

New Jersey Superior Court, Law Division, Camden County which was

dismissed.   It was reinstated on April 6, 2017.   Defendant

Schindler removed the renewed case to this Court on April 26,

2017.   Defendant Schindler answered this complaint on May 16,

2017.   Discovery began.   Plaintiff moved for leave to amend on

December 15, 2017.   After full briefing, Magistrate Judge Karen

M. Williams granted in part and denied in part Plaintiff’s first

Motion for Leave to Amend on May 23, 2018.    Plaintiff filed a

second Motion for Leave to Amend on June 29, 2018 and Plaintiff

filed his First Amended Complaint on June 30, 2018.    Defendant

Schindler filed its Motion to Dismiss Plaintiff’s First Amended

Complaint on July 30, 2018.

     Thereafter, Judge Williams granted Plaintiff’s second

Motion for Leave to Amend on August 13, 2018.    Plaintiff filed

his SAC on August 20, 2018.    The SAC contains seven counts: (1)

for retaliation under federal and state discrimination laws and

the federal and New Jersey constitutions; (2) for creation of a

hostile work environment and retaliation (the basis in law is

unclear); (3) for discrimination against Plaintiff on the basis

of age under the Age Discrimination in Employment Act (“ADEA”);

(4) for wrongful termination (the basis in law is unclear); (5)

for racial discrimination, under the New Jersey Law Against

Discrimination (“NJLAD”) and federal and state constitutions;

                                  6
(6) for New Jersey common law breach of contract; and (7)

“wrongful discharge as a result of negligent investigation” (the

basis in law is unclear).

     It is the SAC which is the subject of Defendants’ (here

including both Defendant Schindler and Individual Defendants)

Motion to Dismiss presently before the Court, and filed on

September 7, 2018.     Plaintiff opposed Defendants’ Motion to

Dismiss.     Defendants filed a reply on October 9, 2018, under

seal.     Attached to that reply is a document entitled “Negotiated

Settlement Agreement and General Release” (the “Release”), which

was purportedly signed by the parties in June 2012 and concerns

the first charge of discrimination brought by Plaintiff after he

was laid off in 2011.     It is this document that is the subject

of Defendants’ Motion to Seal, filed on October 23, 2018,

Plaintiff’s November 3, 2018 letter requesting the Court to

strike this document from the record, and various other letters

filed by both parties.     As all of these matters have been fully

briefed by the parties, they are ripe for adjudication.

                               ANALYSIS

     A.      Subject Matter Jurisdiction

     This Court has subject matter jurisdiction over the case

pursuant to 28 U.S.C. §§ 1331 and 1367.




                                   7
     B.   Motion to Dismiss Standard

     When considering a motion to dismiss a complaint for

failure to state a claim upon which relief can be granted

pursuant to Federal Rule of Civil Procedure 12(b)(6), a court

must accept all well-pleaded allegations in the complaint as

true and view them in the light most favorable to the plaintiff.

Evancho v. Fisher, 423 F.3d 347, 351 (3d Cir. 2005).    It is well

settled that a pleading is sufficient if it contains “a short

and plain statement of the claim showing that the pleader is

entitled to relief.”   FED. R. CIV. P. 8(a)(2).

     “While a complaint attacked by a Rule 12(b)(6) motion to

dismiss does not need detailed factual allegations, a

plaintiff’s obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a

cause of action will not do . . . .”    Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (alteration in original)

(citations omitted) (first citing Conley v. Gibson, 355 U.S. 41,

47 (1957); Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc.,

40 F.3d 247, 251 (7th Cir. 1994); and then citing Papasan v.

Allain, 478 U.S. 265, 286 (1986)).

          To determine the sufficiency of a complaint, a
     court must take three steps.    First, the court must
     “tak[e] note of the elements a plaintiff must plead to
     state a claim.”    Second, the court should identify
     allegations that, “because they are no more than

                                 8
     conclusions, are not entitled to the assumption of
     truth.” Third, “whe[n] there are well-pleaded factual
     allegations, a court should assume their veracity and
     then determine whether they plausibly give rise to an
     entitlement for relief.”

Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (alterations

in original) (citations omitted) (quoting Ashcroft v. Iqbal, 556

U.S. 662, 664, 675, 679 (2009)).       A court may “generally

consider only the allegations contained in the complaint,

exhibits attached to the complaint and matters of public

record.”   Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014)

(citing Pension Benefit Guar. Corp. v. White Consol. Indus.,

Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)).

     A district court, in weighing a motion to dismiss, asks

“not whether a plaintiff will ultimately prevail but whether the

claimant is entitled to offer evidence to support the claim.”

Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhoades, 416

U.S. 232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our

decision in Twombly expounded the pleading standard for ‘all

civil actions’ . . . .”); Fowler v. UPMC Shadyside, 578 F.3d

203, 210 (3d Cir. 2009) (“Iqbal . . . provides the final nail in

the coffin for the ‘no set of facts’ standard that applied to

federal complaints before Twombly.”).       “A motion to dismiss

should be granted if the plaintiff is unable to plead ‘enough

facts to state a claim to relief that is plausible on its



                                   9
face.’”    Malleus, 641 F.3d at 563 (quoting Twombly, 550 U.S. at

570).

     C.     Defendants’ Motion to Dismiss

     Defendants make several arguments 2 in their Motion to

Dismiss.    First, Defendants argue that the NJLAD does not apply

to the set of facts presented by this case because Plaintiff

worked in Pennsylvania, not New Jersey.     Second, Defendants

argue that Plaintiff has failed to exhaust his ADEA claim.

Third, Defendants argue that Plaintiff has failed to exhaust his

Title VII claims.    Fourth, Defendants argue Plaintiff cannot

bring state or federal constitutional claims because Defendants

are not state actors.    Fifth, Defendants argue Plaintiff has

failed to adequately allege a 42 U.S.C. § 1981 claim.     Sixth,

Defendants argue Plaintiff’s New Jersey and Pennsylvania common

law claims are statutorily preempted by NJLAD and the

Pennsylvania Human Relations Act (“PHRA”).     Seventh, Defendants

argue Plaintiff has failed to adequately allege a breach of

contract claim.    Eighth, and finally, Defendants argue any

claims dismissed against Defendant Schindler must also be

dismissed against Individual Defendants.     The Court will address

each argument in turn.




2 While this Court will address every argument made by Defendant,
the Court notes it will not do so in the order presented by
Defendant.
                                 10
       a. Whether NJLAD Applies

     The threshold issue for the NJLAD claims is simply stated:

may Plaintiff seek relief under it or not.     The arguments of the

parties can also be stated quite simply: Defendants argue that

Plaintiff worked in Pennsylvania at the time of the alleged

discriminatory conduct while Plaintiff argues discriminatory

conduct was ongoing – stemming back pre-2011 – and occurred

mostly while he was in New Jersey, with the final termination

occurring only after he worked in Pennsylvania briefly.     But,

the facts are slightly more complicated than the parties

indicate.

     It is best to start with the undisputed facts.     In 1989,

Plaintiff was hired by Defendant as an elevator mechanic.     He

was laid off, allegedly for lack of work, in 2011.     Thereafter,

Plaintiff filed a civil rights complaint.     Before the civil

rights complaint reached state or federal court, Defendant

rehired Plaintiff.   Plaintiff alleged that “Defendant settled

that claim.”   (Pl.’s SAC ¶ 33.)    Both of these events occurred

at some point in 2012.   Plaintiff may have worked briefly in a

New Jersey casino, apparently for just a couple of weeks, 3 and


3 The Court does note for the record that Plaintiff’s SAC does
not contain a specific allegation about his brief tenure in a
New Jersey casino sometime in 2012. Defendants rightly point
this out, but it appears the SAC makes an oblique reference.
(Pl.’s SAC ¶ 9 (“. . . who was working briefly in New Jersey at
the onset of his discrimination claims against defendant.”).)
                                   11
then spent the next eighteen months in Philadelphia,

Pennsylvania working at a building at 1735 Market Street.        On

May 29, 2014, Plaintiff was “told to report to [Defendant]’s

main office in Moorestown[,] New Jersey” and was terminated for

alleged “theft of a water jug.”     (Pl.’s SAC ¶ 17.)

     There are also significant disputed facts, which complicate

the legal analysis here.   The most important disputed facts

relate to the Release, purportedly signed in June 2012.

Defendants assert this was signed by Plaintiff in June 2012 and

that it means, for this case, that any allegations pre-2011 have

been waived and cannot be considered.      The legal implications of

this fact is central to Defendants’ argument, as presented.

Plaintiff asserts, through his opposition brief and in a

separate letter 4 to the Court, that he never signed the Release

and that he has waived no rights.      Plaintiff also seems to

assert there were discovery violations and that, even if

Plaintiff had signed the release, it is of no legal

significance.


4 Plaintiff’s filing of letters in this manner is inappropriate.
Not only does Plaintiff’s opposition brief not properly follow
the Local Civil Rules of Procedure in terms of spacing and font,
Plaintiff has also chosen to file a letter instead of a motion.
If Plaintiff wishes to file a sur-reply, Plaintiff should
consult the Local Rules and do as they instruct. If Plaintiff
wishes to file an objection or motion to strike, Plaintiff
should consult the Local and Federal Rules and do as they
instruct. However, for the sake of completeness, the Court will
consider these filings (and Defendants’ responses).
                                  12
     Of course, the Court agrees, “[t]he law of the state of the

employee’s workplace applies to claims arising from his

employment because the state has an ‘unusually strong interest

in applying its own law to employment contracts involving work

in [its] state.’”    Satz v. Taipina, No. 01-cv-5921 (JBS), 2003

U.S. Dist. LEXIS 27237, at *45 (D.N.J. Apr. 15, 2003), aff’d,

122 F. App’x 598 (3d Cir. 2005) (quoting Shamley v. I.T.T.

Corp., 869 F.2d 167, 172 (2d Cir. 1989)) (emphasis added, second

alteration in original).    Neither the state of the employee’s

residence (here, New Jersey) or the state of the employer’s

headquarters (again, New Jersey) factors into the analysis.    Id.

at *46.    Nor does it matter that the decision to terminate

Plaintiff emanated from or was told to Plaintiff in New Jersey.

See Albert v. DRS Techs., Inc., No. 10-3886, 2011 U.S. Dist.

LEXIS 55320, at *5-6 (D.N.J. May 23, 2011) (holding that, even

if the decision to terminate emanated from New Jersey, this

alleged discriminatory conduct was not enough to allow

application of NJLAD when the plaintiff did not work in New

Jersey).

     But, disregarding those facts which this Court finds

legally irrelevant – Plaintiff’s residence, Defendant

Schindler’s headquarters, and where the decision to terminate

was made or occurred – the Court cannot dismiss the NJLAD

claims.    Reading Plaintiff’s SAC in the light most favorable to

                                 13
Plaintiff, the SAC does appear to allege Defendant’s

discriminatory conduct pre-dated 2011 and continued through

Plaintiff’s time in Pennsylvania.      (Pl.’s SAC ¶¶ 9, 10, 12, 26,

31, 34, 38, 59.)    Thus, whether that conduct should or should

not be considered by the Court in determining the application of

NJLAD could tip the scales in favor of either Plaintiff or

Defendants.

     The question of whether the pre-2011 conduct may be

considered depends entirely – according to Defendants – upon

whether the release was executed by Plaintiff and the legal

ramifications of that execution.      Plaintiff disputes that he

ever signed the release and also presents argument as to why –

even if he signed it – it should have no legal significance upon

this case.    This is a question of law where the facts matter,

and those facts are disputed.    While it may be improbable that

Plaintiff did not sign the release, it is neither implausible

nor impossible.    Because that is the case, the Court finds,

considering the current procedural posture of the case and the

factual assertions of both parties in the SAC, briefs, letters,

and attachments, it must deny Defendants’ motion to dismiss on

this point.   However, if after appropriate discovery the

undisputed facts support Defendants’ argument that Plaintiff may

only assert claims arising from his Philadelphia workplace



                                 14
Defendants may move for summary judgment on Plaintiff’s NJLAD

claims.

          b. Whether Plaintiff Failed to Exhaust the ADEA Claim

     Defendants argue that Plaintiff’s ADEA claim must be

dismissed for failure to exhaust administrative remedies.

Defendants specifically argues that Plaintiff cannot bring an

ADEA claim in federal court without first filing a charge with

the EEOC.    Plaintiff admits that he “did not explicitly specify

age discrimination in his 2014 claim” before the EEOC.    (Pl.’s

Opp’n Br. 14.)    Plaintiff thereafter argues that

     [b]ecause   defendant   in   this  case   continued   to
     discriminate against the plaintiff and because a right-
     to-sue letter is not required, plaintiff is not required
     to refile an administrative complaint alleging age
     discrimination.    Plaintiff has thus exhausted all
     administrative remedies with regard to the ADEA claim.

(Pl.’s Opp’n Br. 14.)    In other words, Plaintiff presents two

arguments: (1) because the actions are a continuing violation

related to a previously filed administrative complaint there is

no need to re-file and (2) a right-to-sue letter is not required

by the ADEA to file a claim in federal court.

     Defendants are correct and Plaintiff has not presented any

argument to the contrary.    Generally, a plaintiff asserting an

ADEA claim “must file a charge with the EEOC within 180 days of

the alleged employment action.”    Marina Wood v. Kaplan Props.,

No. 09-1941 (JLL), 2009 U.S. Dist. LEXIS 89834, at *7 (D.N.J.


                                  15
Sept. 29, 2009) (citing 29 U.S.C. § 626(d)).    Because Plaintiff

brought the claims in New Jersey, that deadline is “extended to

300 days.”   Id.; Hildebrand v. Allegheny Cty., 757 F.3d 99, 111

(3d Cir. 2014) (citing 29 U.S.C. §§ 626(d)(2) & 633(b); Watson

v. Eastman Kodak Co., 235 F.3d 851, 854 (3d Cir. 2000)).    The

Third Circuit has termed this a “condition precedent to filing

suit under the ADEA.”    Hildebrand, 757 F.3d at 111 (citing

Seredinski v. Clifton Precision Prods. Co., Div. of Litton Sys.,

Inc., 776 F.2d 56, 64 (3d Cir. 1985)).

     Plaintiff’s first argument fails based on its own

reasoning.   While Plaintiff may not be required to refile if he

was asserting the same claim a second time, the Plaintiff is not

doing so in this case.    The Court notes Plaintiff would like the

Court to consider the previous actions of Defendants in

determining the merits of Plaintiff’s instant claim.    Even if

the Court did so here, Plaintiff’s claim is categorically

different.   Plaintiff is alleging a new adverse action under new

circumstances.    To allow Plaintiff to subvert the administrative

process in this way, which is statutorily prescribed by Congress

to encourage mediation and settlement in lieu of litigation,

would open an unintended loophole in the law.    The Court will

not do so here.

     Plaintiff’s second argument is a red herring.    Whether

Plaintiff needs a right-to-sue letter is irrelevant, as

                                 16
Plaintiff never specified an age discrimination claim in his

administrative complaint, which is a requirement separate and

apart from the right-to-sue letter.   Thus, the Court will

dismiss Plaintiff’s ADEA claim, with prejudice, for failure to

exhaust administrative remedies.

       c. Whether Plaintiff Failed to Exhaust the Title VII
          Claims

     Defendants argue the Title VII claims brought by Plaintiff

must be dismissed for failure to exhaust administrative remedies

– specifically a failure to receive a right-to-sue letter. 5

Plaintiff argues he may proceed absent a right-to-sue letter

because, as long as he was entitled to it, it need not be in his

possession before he files a complaint.   Essentially, Plaintiff

argues he had the right to sue in state or federal court once

the specified time period had elapsed from the time of the

filing of his administrative complaint with the EEOC.

     Plaintiff states he dual-filed a complaint with the NJDCR

and the EEOC on July 15, 2014.   However, “[o]n March 23, 2015,




5 Defendant also argues that the May 23, 2018 Order of Magistrate
Judge Williams already addressed this issue. It did so in part.
But, it did not address the exact issue now presented to the
Court concerning the allegations made in the SAC because those
issues were not before it. Thus, while this Court is guided by
that Order, it must decide issues not presented to Judge
Williams.


                                 17
251 6 days later, Plaintiff withdrew his complaint and requested a

right-to-sue and was issued a Right-to-sue letter by the NJDCR.

. . . The State informed him that it was all he needed.

Plaintiff counsel also requested a right-to-sue from the EEOC .

. . .”   (Pl.’s Opp’n Br. 12.)   Regardless of what an individual

at the NJDCR may have said to him, Plaintiff does not dispute

that he withdrew his EEOC claims.     (Pl.’s Opp’n Br. 12.)

Plaintiff also does not dispute that he has never received a

right-to-sue letter.   (Pl.’s SAC ¶ 25 (“[Plaintiff] did not

receive a notice of right to sue from EEOC.     He was told by the

Director of NJDCR that it would not be forthcoming from the EEOC

agency because the later [sic] did not investigate the

claim.”).)   Defendants argue the withdrawal of Plaintiff’s

claims before the EEOC means he will not receive a right-to-sue

letter and therefore cannot, as a matter of law, bring a Title

VII claim in federal court.

     The case law is clear.   As explained in Schwinge v.

Deptford Township Board of Education:

     A plaintiff must exhaust those remedies by obtaining a
     right-to-sue letter before she may file a complaint in
     court. Ditzel v. Univ. of Med. & Dentistry, 962 F. Supp.
     595, 602-03 (D.N.J. 1997) (citing 42 U.S.C. § 2000e-5).
     Thus,   a  claimant who     voluntarily  withdraws   her
     administrative charge of discrimination before obtaining
     a right-to-sue letter fails to exhaust administrative

6 Although of no legal significance here, the Court notes
Plaintiff’s SAC states it was 250, not 251 days. (Pl.’s SAC ¶
25.)
                                 18
     remedies and may not sue in court. See Brundage v. Int’l
     Ass’n of Bridge, Structural & Ornamental Ironworkers,
     Local #401, No. 00-4549, 2007 U.S. Dist. LEXIS 81036, at
     *33 (E.D. Pa. Oct. 24, 2007) . . . .

No. 09-5964 (RBK/JS), 2011 U.S. Dist. LEXIS 16610, at *14

(D.N.J. Feb. 17, 2011).   This is undoubtedly the case here, so

the Court must dismiss Plaintiff’s Title VII claims in their

entirety.

     While Plaintiff is correct that a litigant lacking a right-

to-sue letter who is otherwise entitled to one has exhausted

administrative remedies, Plaintiff has failed to show he was

entitled to a right-to-sue letter.   This narrow exception is

meant to allow litigants to proceed to federal court even when

the EEOC may be slow in completing its obligations.    As shown by

the case law above, one is not entitled to a right-to-sue letter

if one has withdrawn his claim before receiving a right-to-sue

letter.

     Accordingly, this Court will dismiss all Title VII claims

to the extent they are asserted in Plaintiff’s SAC, with

prejudice.   Specifically, the Court finds they have been

asserted in Count II.   As a result, this Court will not consider

Defendants’ argument concerning whether those same claims are

adequately pled.   (Def.’s Mot. for Summ. J. 15-18.)




                                19
          d. Whether Plaintiff Has Adequately Pled Federal and
             State Constitutional Claims

     Defendants argue that Plaintiff’s state and federal

constitutional claims, asserted in Counts I and V, must be

dismissed because Defendants are not state actors.    Defendants

argue that the law demands dismissal whether the claim is based

on federal, New Jersey, or Pennsylvania law.    Plaintiff provides

no argument in opposition to Defendants’ assertion.

     It appears in Count I that Plaintiff is claiming, in part,

a violation of the federal and New Jersey constitutional rights

for retaliatory and racial discrimination.    (Pl.’s SAC ¶ 28.)

Under what provisions of these constitutions Plaintiff claims

rights or alleges violations is unclear.    In Count V, it is

clear that Plaintiff is asserting Defendants have violated his

federal and state constitutional rights – here the states being

Pennsylvania and New Jersey - under an equal protection clause

theory.    (Pl.’s SAC ¶ 56.)

     To the extent Plaintiff attempts under Counts I or V to

assert a federal, Pennsylvania, or New Jersey constitutional

claim, the Court must dismiss those claims.    Defendants are

correct that both New Jersey and federal law require a state

actor for such a claim.    Caldwell v. KFC Corp., 958 F. Supp.

962, 966 (D.N.J. 1997) (citing Robinson v. Cahill, 303 A.2d 273,

282 (N.J. 1973); State v. Schmid, 423 A.2d 615, 628 (N.J.


                                  20
1980)).    Because Defendant Schindler is undeniably a private

company and Individual Defendants private actors, they cannot be

considered state actors under New Jersey or federal law.      Id.

Defendants also address Pennsylvania law in a footnote.     (Defs.’

Mot. for Summ. J. 19, n.9.)    To the extent Plaintiff also

asserts a Pennsylvania constitutional claim, it must be denied

for the same reason: there was no state actor here.     Maylie v.

Nat’l R.R. Passenger Corp., 601 A.2d 308, 313 (Pa. Super. Ct.

1991) (“The provisions of the Constitution do not reach the acts

of purely private actors.”).    Accordingly, this Court will

dismiss all constitutional claims in Counts I and V requiring a

state actor, with prejudice.

          e. Whether Plaintiff Has Adequately Pled a Claim Under 42
             U.S.C. § 1981

     In Plaintiff’s opposition, Plaintiff asserts he has

adequately alleged a § 1981 claim.     Defendants assert he has

not, stating that the SAC contains no § 1981 cause of action.

Of note, Defendants state Plaintiff attempted to assert a § 1981

cause of action in a proposed complaint that was rejected by

Judge Williams and that the complaint filed, the SAC, does not

contain that claim.    (Compare ECF Nos. 45 and 53.)   The Court

finds that Plaintiff has thus not asserted a § 1981 claim, as in

the rejected complaint he has a count specifically for § 1981

and in the SAC he does not.    The Court finds this even though


                                  21
Plaintiff references “1981” at a few points in the SAC.    (See

Pl.’s SAC ¶¶ 9, 42.)    Those references appear to be a result of

poor editing rather than careful consideration.    In other words,

it does not appear that Plaintiff meant to assert a § 1981

claim.

       But, that does not mean Plaintiff may not or cannot assert

one.    “When used as parallel bases for relief or companion

remedies, Title VII and 42 U.S.C. §§ 1981 and 1983 require the

same elements for their causes of action and courts incorporate

the same standards when assessing the employment discrimination

claims.”    Behrens v. Rutgers Univ., No. 94-cv-358 (JBS), 1996

U.S. Dist. LEXIS 22311, at *13 (D.N.J. Mar. 29, 1996) (citing

Whiting v. Jackson State Univ., 616 F.2d 116, 121 (5th Cir.

1980); Boutros v. Canton Reg’l Transit Auth., 997 F.2d 198, 202

(6th Cir. 1993)).    And, as has long been the case, Title VII and

NJLAD are analyzed identically, or nearly so.    Id. (citations

omitted).    Thus, because the NJLAD claims have not been attacked

on their substance, a § 1981 could theoretically be asserted.

       For that reason, this Court will grant Defendants’ Motion

to Dismiss on these grounds, but notes Plaintiff may move for

leave to amend and add a § 1981 claim.




                                 22
         f. Whether Plaintiff’s New Jersey Common Law Claims Are
            Statutorily Preempted

       Defendants argue Plaintiff’s common law claims must be

dismissed because they are statutorily preempted and are

artificial causes of action 7.    According to Defendants, because

the common law claims are based on the same facts and request

the same relief as the state statutory causes of action, they

are preempted.    Plaintiff does not respond to this particular

argument.    Instead, Plaintiff argues he has stated a claim for

negligent investigation because he has asserted a claim for

hostile workplace.    There are two claims, one for wrongful

termination and the other for wrongful termination as a result

of negligent investigation.      Defendants address these claims

jointly, first under New Jersey law and then under Pennsylvania

law.    The Court will do the same here.

       Before it does so, the Court will examine the wrongful

termination claims.    The first wrongful termination claim,

asserted in Count IV of the SAC, appears to be based upon

discrimination.    There, Plaintiff states that his “request for

increased responsibility and benefits that were comparable to




7 Defendants also allege that the negligent investigation claim
is “an artificial cause of action.” Under New Jersey law, the
basis for dismissal is not that it is not a recognized cause of
action, but that it is statutorily preempted. Thus, the Court
will only address this particular argument to the extent it
applies in Pennsylvania.
                                   23
his level of seniority and in comparison, to his white coworkers

was met with disapproval and retaliation.”    (Pl.’s SAC ¶ 53.)

The Court construes these allegations as claiming wrongful

termination either on the basis of race or by retaliation.     Both

of these bases are claimed in the SAC under the NJLAD.

     The second wrongful termination claim, asserted in Count

VII, appears to also be based upon discrimination.    There,

Plaintiff claims his termination was “based upon a ‘false

allegation.’” (Pl.’s SAC ¶ 72.)    Although the allegations are

not a model of clarity, Plaintiff is more detailed in briefing.

There, Plaintiff states that his “wrongful termination in

conjunction with the ongoing differential treatment are

sufficient to meet the standard for a Hostile Workplace claim”

when discussing whether he has “allege[d] sufficient facts to

support a claim of negligent investigation and hence a claim of

hostile workplace.”    (Pl.’s Opp’n Br. 24, 26.)   Based on those

statements, the Court finds Count VII is based upon a hostile

workplace claim.

     First, Defendants argue that both the wrongful termination

claims must be dismissed because they are statutorily preempted

by New Jersey law.    The law in this District holds that no

“supplementary common law cause[s] of action” is allowed “where

the NJLAD provides a remedy for the wrong.”    Butler v. Sherman,

755 F. Supp. 1259, 1265 (D.N.J. 1990).    On that basis, the court

                                  24
in Butler dismissed a “common law claim of wrongful discharge on

racial discrimination grounds.”    Id. at 1263-65. 8

      Second, Defendants argue that both the wrongful termination

claims must be dismissed because they are statutorily preempted

by Pennsylvania law.   Because the PHRA provides a statutory

remedy for the wrongful termination claims brought by Plaintiff,

the “common law action designed to redress the same injury is

rendered superfluous.”   Pacheco v. Kazi Foods of N.J., Inc., No.

03-cv-2186, 2004 U.S. Dist. LEXIS 11280, at *18 (D.N.J. Apr. 7,

2004) (quoting McGovern v. Jack D’s, Inc., NO. 03-cv-5547, 2004

U.S. Dist. LEXIS 1985, at *22 (E.D. Pa. Feb. 3, 2004)).    See

also Clay v. Advanced Comput. Applications, 559 A.2d 917, 918

(Pa. 1989) (“[T]he PHRA provides a statutory remedy that

precludes assertion of a common law tort action for wrongful

discharge based upon discrimination.”).    In that case, the Court

dismissed a negligence claim on preemption grounds.    Id. at *16-

18.

      Moreover, it appears Defendants are also correct that –

even if these claims were not preempted – Pennsylvania law does

not recognize the wrongful discharge claims asserted by


8 Additionally, under New Jersey law, an “action in negligence
against an employer is barred by New Jersey Workers Compensation
Act.” Silvestre v. Bell Atl. Corp., 973 F. Supp. 475, 486
(D.N.J. 1997). This presents an alternate basis under New
Jersey law under which Plaintiff’s common law claims here may be
preempted.
                                  25
Plaintiff.    Pennsylvania only permits wrongful discharge claims

under the following circumstances:

       “An employer (1) cannot require an employee to commit a
       crime [and fire the employee for refusing to do so], (2)
       cannot prevent an employee from complying with a
       statutorily imposed duty, and (3) cannot discharge an
       employee when specifically prohibited from doing so by
       statute.”

Fraser v Nationwide Mut. Ins. Co., 352 F.3d 107, 111 (3d Cir.

2003) (quoting Hennessy v. Santiago, 708 A.2d 1269, 1273 (Pa.

Super. Ct. 1998)) (alterations in original).    Plaintiff’s

wrongful termination claims do not fall within any of these

three categories.

       Accordingly, for the reasons stated supra, the Court will

dismiss the New Jersey common law claims and the Pennsylvania

common law claims, with prejudice.    Based on the Court’s ruling

supra concerning the NJLAD claims, it is improper at this time

to allow those common law claims to proceed.    If the Court later

determines NJLAD is inapplicable to this case, Plaintiff’s

common law claims would fall on the same basis in that

Plaintiff’s claims arise from alleged discrimination in

Pennsylvania, presumably beyond the reach of New Jersey common

law.

       Alternatively, if the Court allows the NJLAD claims to

proceed, any common law claims based on New Jersey law are pre-

empted.    The Pennsylvania common law claims, on the other hand,


                                 26
are clearly not recognized and thus do not state a cause of

action no matter whether the claims in this case arise under

Pennsylvania or New Jersey law.    In other words, regardless of

whether the PHRA is applicable, these claims are not cognizable.

        g. Whether Plaintiff Has Adequately Pled a New Jersey
           Breach of Contract Claim

     Defendants argue Plaintiff has failed to adequately allege

a breach of contract claim under New Jersey common law.

Defendants argue that the combination of the facts that (1)

Plaintiff was an at-will employee, (2) Plaintiff has failed to

point to a contract, and (3) that unfair discipline is legally

insufficient to state a breach of contract claim requires this

Court to dismiss it.   Plaintiff argues because he was a part of

a union, he had an express contract and that the employee manual

in concert with the implied covenant of good faith and fair

dealing are enough to constitute a breach of contract claim

here.

     Before addressing Defendants’ argument, it is important to

describe what Plaintiff’s SAC actually alleges.    Plaintiff’s SAC

bases the breach of contract claim on Defendant Schindler’s

“policies and/or its practices regarding the terms of his

employment and the implementation of those policies with respect

to him and his co-workers.”   (Pl.’s SAC ¶ 62.)   Nowhere in

Plaintiff’s SAC – at least nowhere this Court can find – does


                                  27
Plaintiff allege that he was a union employee with an express

contract.    Reading Plaintiff’s SAC in a light most favorable to

Plaintiff only allows this Court to find Plaintiff is basing his

breach of contract claim upon the employee manual.     Moreover,

the only “contract” Plaintiff attaches to his brief are

Defendant Schindler’s employment policies.    (Pl.’s Opp’n Br.,

Ex. E.)     Thus, this Court will not consider whether there was an

express union contract that was breached.

     Plaintiff’s breach of contract claim, as pled, fails.     It

appears Plaintiff’s claim is that Defendant Schindler’s policy

created an implied contract which Defendant Schindler thereafter

breached.    This type of claim, an exception to the general

presumption of at-will employment in New Jersey, was first

recognized in Woolley v. Hoffmann-La Roche, 491 A.2d 1257 (N.J.

1985).    But, the right is narrowly circumscribed.   New Jersey’s

Supreme Court held that, only when there is no “clear and

prominent disclaimer” that “an implied promise contained in an

employment manual that an employee will be fired only for cause”

is enforceable in a breach of contract action.    Id. at 1258.

     A necessary pre-requisite for a so-called Woolley claim is

that a plaintiff has pointed to “‘some provision or language in

the employment manual that guarantees the employee will not be

terminated except for good cause.’”    Bell v. KA Indus. Servs.,

LLC, 567 F. Supp. 2d 701, 710 (D.N.J. 2008) (quoting Doll v.

                                  28
Port Auth. Trans-Hudson Corp., 92 F. Supp. 2d 416, 423 (D.N.J.

2000)).    Plaintiff has failed, in both the SAC and his briefing,

to point to any provision which requires good cause for

termination.    Moreover, the progressive discipline policy that

is the basis of Plaintiff’s claim specifically states “[n]o

statement in this program is intended as a contractual

commitment or obligation of the Company to any individual

employee or group of employees.”       (Pl.’s Opp’n Br., Ex. E 95.)

Accordingly, this Court will dismiss Plaintiff’s Woolley claim,

with prejudice.

          h. Whether Plaintiff Has Adequately Pled Claims Against
             Individuals

     Finally, Defendants moves on two separate grounds to

dismiss claims, to the extent asserted, against the Individual

Defendants.    First, Defendants argue that to the extent this

Court dismisses claims against Defendant Schindler, the Court

should also dismiss claims against Individual Defendants.

Second, Defendants argue that Plaintiff has not alleged NJLAD

claims against Individual Defendants because Plaintiff has not

alleged a claim of aiding and abetting.       Plaintiff does not

offer any argument in opposition.

     Because the grounds for dismissal of the claims against

Defendant Schindler are neither based on its legal status (a

corporation) nor on its actions, this Court will dismiss all


                                  29
claims dismissed against Defendant Schindler on the same grounds

and with the same affect against Individual Defendants.

     The Court also finds that Plaintiff has not alleged an

aiding and abetting claim against any of the Individual

Defendants.    The only mechanism available to a plaintiff to

assert individual liability for a supervisor “for acts of

discrimination or for creating or maintaining a hostile

environment” is aiding and abetting.    Cicchetti v. Morris Cty.

Sheriff’s Office, 947 A.2d 626, 645 (N.J. 2008) (citing N.J.

STAT. ANN. 10:5-12(e)).   But, not once in Plaintiff’s SAC does he

mention “aiding and abetting” nor does he mention Individual

Defendants besides naming them as parties and stating they

terminated him, falsely, for theft. (Pl.’s SAC ¶¶ 4-6, 17.)

These allegations do not suffice to meet the three elements

required of an aiding and abetting claim.    See Cicchetti, 947

A.2d at 645 (requiring (1) a wrongful act which causes injury,

(2) general awareness of role in illegal activity at the time of

assistance, and (3) knowing and substantial assistance).

Accordingly, the Court will dismiss this claim, without

prejudice.    Plaintiff may move for leave to amend at any

appropriate time to add this claim. 9


9 The Court will not address Defendants argument concerning
Federal Rule of Civil Procedure 15(c) as it appears all claims
against Individual Defendants have been dismissed. At this
time, this argument will be denied, without prejudice, as moot.
                                 30
     D.    Defendants’ Motion to Seal

     Defendants request this Court to permanently seal docket

item 68-2, the Release.   Plaintiff has filed opposition, through

multiple letters, essentially stating he will not consent to the

sealing because he disputes the authenticity of the document.

Plaintiff does not object to the sealing of this document except

on those limited grounds.

     Defendants have shown how its Motion to Seal satisfies

Local Rule 5.3(c).   First, the document to be sealed is

purportedly a confidential settlement agreement and release.

Second, the alleged parties to the release, assuming its

authenticity, both agreed to maintain its confidentiality.

Thus, each party allegedly has a private contractual interest in

its continued confidentiality.    Third, the serious injury that

would result would allegedly be breach of the release by the

parties.   Fourth, a less restrictive means – including redaction

– is unavailable because, allegedly, the parties are

contractually obligated to maintain the entire document in

confidence.   Thus, Defendants have satisfied Local Rule 5.3(c).

     Even so, Defendants satisfy Local Rule 5.3(c) only if the

document is authentic.    Accordingly, while the Court awaits a

possible determination of this document’s authenticity, it will

remain under seal.   To permanently seal it would attest to its

authenticity just as unsealing it would attest to its

                                 31
inauthenticity.   The Court is not able to rule on this issue at

this time.   Thus, the Court will maintain the document under

temporary seal.   If the Court later determines the document is

not genuine, Plaintiff may make an appropriate motion to unseal

it.   Similarly, Defendant may make a motion to permanently seal

it if the Court finds it genuine.      For those reasons, this Court

will grant Defendant’s Motion to Seal, in part, and deny it, in

part.

      E.   Plaintiff’s Request to Strike

      Plaintiff has also requested, in a document entitled

“Letter Memorandum in Opposition to Defendant’s Introduction of

a Purported Waiver as Evidence” that this Court strike the

release from the record.    The basis for Plaintiff’s Motion to

Strike is that the release is fraudulent.     Since discovery is

not yet complete on this issue and the parties have wholly

divergent views of the issue, the Court will not grant

Plaintiff’s request to strike the release as Plaintiff’s factual

basis is deficient.    The Court will deny Plaintiff’s request,

without prejudice.    As with the Motion to Seal, if Plaintiff

hereafter acquires a sufficient basis it may re-file a Motion to

Strike at any appropriate time.

      F.   Plaintiff’s Request for Leave to Amend

      Plaintiff has requested leave to amend.    While the Court

recognizes that leave to amend shall be freely given and that it

                                  32
is particularly applicable to civil rights cases, the Court has

dismissed most claims challenged with prejudice.   Amendment of

those claims would be futile.   Some claims were dismissed

without prejudice, but are contingent upon a possible future

decision of the Court or Plaintiff’s ability to properly plead

them.   Thus, at this time, the Court will deny Plaintiff’s

request for leave to amend, without prejudice.   If Plaintiff

determines that filing a motion for leave to amend is

appropriate under the Local and Federal Rules, Plaintiff may do

so at that time.

                            CONCLUSION

     For the foregoing reasons, the Court will grant, in part,

and deny, in part, Defendant’s Motion to Dismiss; will grant

Defendant’s Motion to Seal, in part and deny it, in part; will

deny, without prejudice, Plaintiff’s request to strike and for

further leave to amend.   Plaintiff may make a separate motion to

strike or for leave to amend at any appropriate time and it will

be considered in due course.

     An appropriate Order will be entered.



Date: May 2, 2019                     s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                33
